Citation Nr: 1434927	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-00 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to recognition of the common law relationship between the Veteran and E.D.L. for purposes of apportionment of the Veteran's VA benefits during his incarceration. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1970. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Although a BVA hearing was requested, in a June 2014 written statement the Veteran indicated that he was withdrawing his request for a hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

The Veteran and E.D.L. have not met the requirements for a 'common law marriage' (i.e. an 'informal marriage') under relevant State law in Texas, and for VA purposes, cannot be recognized as having a valid 'marriage' for the purposes of payment of monetary benefits.


CONCLUSION OF LAW

The criteria for recognition of a marriage between the Veteran and E.D.L. have not been met and apportionment of the Veteran's VA benefits during incarceration is not warranted.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. §§  3.1, 3.205, 3.665 (2013); Tex. Fam. Code Ann. §§ 2.401, 2.402 (Vernon 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Recognition of Marriage

The Veteran has come forth and alleged that he and E.D.L. are married via common law marriage in the States of Texas.  The Veteran is currently incarcerated in Texas, and his alleged spouse is a resident of Texas.  He asserts that E.D.L. is legally his wife and is entitled to recognition as such for the purposes of the payment of VA benefits.  The Veteran is requesting that the portion of his compensation being withheld due to incarceration be provided to his common law wife because she needs money to pay off various debts and expenses.

All or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children, or dependent parents on the basis of individual need.  38 C.F.R. § 3.665 (2013).  For VA purposes, a spouse means a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  'Marriage,' under this regulatory definition, means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. § 3.1(j).  In this case, the place of alleged marriage and the place where the alleged rights to benefits accrued is, purportedly, Texas.

A marriage can be established by several types of evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  See 38 C.F.R. § 3.205(a)(1).  In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a), together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).

In jurisdictions where marriages other than by ceremony are recognized, the marriage may be established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as a result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as a result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6).

In light of the above, the first inquiry into if a 'marriage' exists between the Veteran and E.D.L. is to determine if there is a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  The Veteran asserts this to be Texas.

The State of Texas does provide for 'common law marriage,' with such an arrangement being called an 'informal marriage' under State law.  Under Section 2.401(a) of the Texas Family Code, in a judicial, administrative, or other proceeding, the marriage of a man and woman may be proved by evidence that (1) a declaration of their marriage has been signed as provided by this subchapter; or (2) the man and woman agreed to be married and after the agreement they lived together in this state as husband and wife and they represented to others that they were married.  

Under Section 2.401(b), if a proceeding in which a marriage is to be proved as provided by Subsection (a)(2) is not commenced before the second anniversary of the date on which the parties separated and ceased living together, it is rebuttably presumed that the parties did not enter into an agreement to be married.  Section 2.401(c) provides that a person under 18 years of age may not (1) be a party to an informal marriage; or (2) execute a declaration of informal marriage under Section 2.402.  Section 2.401(d) provides that a person may not be a party to an informal marriage or execute a declaration of an informal marriage if the person is presently married to a person who is not the other party to the informal marriage or declaration of an informal marriage, as applicable.

Section 2.402 of the Texas Family Code details what is necessary for a declaration of an informal marriage to be valid under State law.  It reads:
 
(a) A declaration of informal marriage must be signed on a form prescribed by the bureau of vital statistics and provided by the county clerk. Each party to the declaration shall provide the information required in the form. (b) The declaration form must contain: (1) a heading entitled 'Declaration and Registration of Informal Marriage, ___________ County, Texas'; (2) spaces for each party's full name, including the woman's maiden surname, address, date of birth, place of birth, including city, county, and state, and social security number, if any; (3) a space for indicating the type of document tendered by each party as proof of age and identity; (4) printed boxes for each party to check 'true' or 'false' in response to the following statement: 'The other party is not related to me as: (A) an ancestor or descendant, by blood or adoption; (B) a brother or sister, of the whole or half blood or by adoption; (C) a parent's brother or sister, of the whole or half blood or by adoption; (D) a son or daughter of a brother or sister, of the whole or half blood or by adoption; (E) a current or former stepchild or stepparent; or (F) a son or daughter of a parent's brother or sister, of the whole or half blood or by adoption.'; (5) a printed declaration and oath reading: 'I SOLEMNLY SWEAR (OR AFFIRM) THAT WE, THE UNDERSIGNED, ARE MARRIED TO EACH OTHER BY VIRTUE OF THE FOLLOWING FACTS: ON OR ABOUT (DATE) WE AGREED TO BE MARRIED, AND AFTER THAT DATE WE LIVED TOGETHER AS HUSBAND AND WIFE AND IN THIS STATE WE REPRESENTED TO OTHERS THAT WE WERE MARRIED. SINCE THE DATE OF MARRIAGE TO THE OTHER PARTY I HAVE NOT BEEN MARRIED TO ANY OTHER PERSON. THIS DECLARATION IS TRUE AND THE INFORMATION IN IT WHICH I HAVE GIVEN IS CORRECT.'; (6) spaces immediately below the printed declaration and oath for the parties' signatures; and (7) a certificate of the county clerk that the parties made the declaration and oath and the place and date it was made.

In this regard, although the Veteran and E.D.L. submitted statements attesting that they are common law spouses they did not follow the criteria set forth in Section 2.402 of the Texas Family Code.  Statements dated May 3, 2004 do not contain all the information required to render these statements a "valid" declaration of informal marriage in Texas.  

Critically, even if the statements were to have contained additional information, the declaration requires that the parties swear or affirm that they have "lived together as husband and wife."  This is key problem in the Veteran's circumstances.     

Records in the claims file reflect that the Veteran has been incarcerated since October 2003.  See VA and SSA Prisoner Computer Match dated April 4, 2005.  The Veteran and E.D.L. allege that they were married in April 2004.  See VA Form 21-4170 Statement of Marital Relationship.   As the Veteran was incarcerated at the time of the alleged marriage, and has been incarcerated since that time, the statement attesting they are common law spouses cannot be accepted as a valid declaration of an informal marriage under Texas law, and thus cannot serve as proof of an informal marriage between E.D.L. and the Veteran (even assuming all the statutory formalities had been followed).  

Moreover, in Section 10 of the VA Form 21-4170 Status of Marital Relationship, which asks the applicant to list all periods of time and places where you lived as husband and wife, the Veteran wrote "N/A husband is incarcerated."  This statement provides factual evidence against this claim.

Under Section 2.401(a) of the Texas Family Code, as noted above, the lack of a 'declaration of marriage' does not preclude the establishment of an informal marriage.  Indeed, such a marriage can be established if the man and woman agreed to be married and after the agreement they lived together in the state as husband and wife (and they represented to others that they were married).  The Veteran is incarcerated in the State of Texas.  Records reflect that the Veteran and E.D.L. own a home together, and even share credit cards.  Nevertheless, the record reflects that the entire time of their alleged marriage he has been incarcerated in Texas, while E.D.L. has lived in the residence they own.  

In this regard, the Board additionally notes a February 2005 VA examination in which the Veteran self-reported that he was now presently common law married to his fourth wife, and that this "marriage" occurred after he was incarcerated, clearly indicating the Board cannot take into consideration the time the Veteran was not in prison.  

Accordingly, although the possibility of correspondence and visitation between the two parties is not denied, the two parties clearly have not lived together in the State of Texas.

Section 3.205(a)(6) of Title 38 of the United States Code Annotated describes how claimants may set about to prove the existence of a marriage in jurisdictions which permit valid marriages other than by ceremony to occur.  As noted, Texas does provide for informal marriage; however, given that the Veteran and E.D.L. have not lived together the entire time of their purported informal marriage, the Board must unfortunately conclude that there is no valid marriage under Texas State Law.  

Additionally, the Board notes that the Veteran and E.D.L. have not entered into a marriage by civil ceremony as the Texas Department of Corrections does not allow this.  See November 2008 Statement from Veteran.  Moreover, although a marriage by proxy is available in Texas, the person who may assent to marriage by appearance of a proxy must be a member of the armed forces of the United States who is stationed in another country in support of combat or another military operation.  This situation is not applicable to the present case.  See Section 2.203 of Texas Family Code.  

Accordingly, the Board can conclude that a valid marriage does not exist (for VA purposes alone - the Board would not dispute the relationship between the Veteran and E.D.L. for any other purpose) for the purposes of 38 C.F.R. § 3.1(j).  Accordingly, a marriage between the Veteran and E.D.L. is not recognized under VA law; the appeal is denied.

II.  Duties to Assist and Notify

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a January 2006 notice letter, provided prior to the January 2008 decision that denied his claim, the RO informed the Veteran that information was needed to determine if a common-law relationship could be established for VA purposes between the Veteran and the claimant. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the Veteran's claim file, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has additionally submitted statements from friends and family.  While the Board has considered these and other statements (again, the Board would not dispute the nature of the relationship between the Veteran and E.D.L.), as a whole, the law of the State of Texas must be considered by VA.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Recognition of the common law relationship between the Veteran and E.D.L. for purposes of apportionment of the Veteran's VA benefits during his incarceration is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


